UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 For the quarterly period ended July 31, 2017 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-214643 SUNSET ISLAND GROUP (Exact Name of Registrant as Specified in its Charter) COLORADO 47-3278534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 555 N. El Camino Real #A418 San Clemente, CA 92672 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number including area code: (424) 396-6230 N/A Former name, former address, and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x As of September 14, 2017, there were 4,671,771 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. Sunset Island Group, Inc. Condensed Consolidated Balance Sheet July 31, 2017 October 31, 2016 (unaudited) ASSETS: Current assets: Cash $ - $ 970 Total current assets - 970 Other assets: Security deposit 14,000 - Total other assets 14,000 - Total assets $ 14,000 $ 970 LIABILITIES AND STOCKHOLDERS’ DEFICIT Liabilities: Bank indebtedness $ 734 $ - Accrued liabilities 16,227 - Total current liabilities 16,961 - Notes payable (Related Party) 281,700 Notes payable (Officer) 3,333 Total liabilities 301,994 - Stockholders’ Equity (Deficit): Preferred Stock, par value $0.0001, 30,000,000 shares authorized: Series A Convertible Preferred Stock, 4,600,000 shares designated, no shares issued and outstanding - - Series B Preferred Stock, 8,000,000 shares designated, no shares issued and outstanding - - Common Stock, par value $.0001, 100,000,000 shares authorized, 50,031,771 issued and outstanding 5,003 5,003 Additional paid in capital 5,997 5,997 Accumulated deficit (298,994 ) (10,030 ) Total stockholders’ equity (deficit) (287,994 ) 970 Total liabilities and stockholders’ equity (deficit) $ 14,000 $ 970 The accompanying notes are an integral part of these condensed consolidated financial statements 2 Sunset Island Group, Inc. Condensed Consolidated Statement of Operations (unaudited) Nine Months ending Three Months ending July 31, 2017 July 31, 2016 July 31, 2017 July 31, 2016 Revenue $ - $ - $ - $ - Operating Expenses: General and administrative 288,964 - 174,562 - Total operating expenses 288,964 - 174,562 - Loss from operations (288,964 ) - (174,562 ) - Income tax provision - Net Loss $ (288,964 ) $ - $ (174,562 ) $ - Net loss per share, basic and diluted $ (0.0058 ) $ - $ (0.0035 ) $ - Weighted average number of shares outstanding, basic and diluted 50,031,771 - 50,031,771 - The accompanying notes are an integral part of these condensed consolidated financial statements 3 Sunset Island Group, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ending Nine Months Ending July 31, 2017 July 31, 2016 Cash flows from operating activities: Net loss $ (288,964 ) $ - Adjustments to reconcile net loss to net cash used in operating activities: Security Deposit (14,000 ) - Bank indebtedness 734 Accrued liabilities 16,227 - Net cash used in operating activities (286,003 ) - Cash flows from financing activities: Proceeds from note payable (related party) 281,700 Proceeds from note payable (officers) 4,983 - Repayments of note payable (officers) (1,650 ) Net cash provided by financing activities 285,033 - Net decrease in cash during the period (970 ) - Cash balance, beginning of period 970 - Cash balance, end of period $ - $ - Supplementary information Cash paid for: Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these condensed consolidated financial statements 4 Sunset Island Group, Inc. (formerly Battle Mountain Genetics, Inc.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – DESCRIPTION OF BUSINESS Our Company Sunset Island Group, Inc. is a Colorado corporation. The Company’s principal line of business is the cultivation of medical cannabis. The Company has leased green house space in Northern California that has been approved for cannabis cultivation. The greenhouse is 12,000 square feet; however, the Company is currently operating on approximately 22,000 square feet. This includes the 12,000 square feet of greenhouse space which 10,000 square feet is used for cultivation and 2,000 us used as staging area for planting and harvesting. The Company is currently looking to expand to approximately 154,000 and has been in discussions with or current landlord about expanding to 154,000. Our landlord has over 750,000 square feet of space becoming available shortly. However, the company has recently begun to look at other locations that are nearby the current operations. The Company has agreed to acquire 6,000 square feet of a neighbor’s greenhouse and expects that the agreement to be in place October 1, 2017. The Company is currently in discussions to acquire the neighbors entire 34,000 and is looking an additional 100,000 square feet that is close to the current operations. The Company operates the greenhouses in Monterrey County which allows permits for cannabis cultivation in greenhouses that where existing prior to January 1, 2016. The Company is working on filing its permit with the County. Originally, the County required all permits to be filed prior to August 12, 2017 for operations to continue to operate. However, the county revised the deadline to January 1, 2018. The Company’s landlord has filed its land use permit with the county which covers the Company’s operations and includes our CEO on the permit application. The company has begun its permit process with the County. Until the permit is approved, the Company operates under the medical cannabis laws of the State of California. Additionally, the Company will be consulting and advising clients that operate in the medical marijuana business by providing clients a licensed manufacturing facility to produce products such as oils and edibles. However, the company is waiting for the State of California to finalize the licensing process and requirements for licensed manufacturing facilities before implementing this segment. The Company has no current timetable since licenses may not be applied for until January 1, 2018. Reverse Merger On October 17, 2016, the Company executed a reverse merger with Battle Mountain Genetics, Inc. On October 17, 2016, the Company entered into an Agreement whereby the Company acquired 100% of Battle Mountain Genetics, Inc, in exchange for 50,000,000 shares of Sunset Island Group common stock. Immediately prior to the reverse merger, there were 30,894 common shares outstanding and no shares of Preferred shares outstanding. After the reverse merger, the Company had 50,031,771 Common shares outstanding and 0 shares of Preferred shares outstanding. Battle Mountain Genetics was incorporated in the State of California on September 29, 2016. Battle Mountain Genetics, Inc. was the surviving Company and became a wholly owned subsidiary of Sunset Island Group. Sunset Island Group had no operations, assets or liabilities prior to the reverse merger. The financial statements reflected in this 10-Q as of October 31, 2016 represents the period September 29, 2016 (date of inception) to October 31, 2016. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation of Interim Financial Statements The accompanying interim unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 8 of Regulation S-X. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended July 31, 2017 are not necessarily indicative of the results that may be expected for the year ending October 31, 2017. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited consolidated financial statements for fiscal year 2016 have been omitted. This report should be read in conjunction with the audited consolidated financial statements and the footnotes thereto for the fiscal year ended October 31, 2016 included in the Company’s S-1/A as filed with the Securities and Exchange Commission on July 28, 2017. 5 Consolidation Policy The unaudited condensed consolidated financial statements of the Company include the accounts of the Company and its wholly owned subsidiary, Battle Mountain Genetics, Inc. All significant intercompany balances and transactions have been eliminated in consolidation. Use of Estimates and Assumptions The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and cash equivalents Cash equivalents are short-term highly liquid investments that are readily convertible to cash with original maturities of three months or less, at the date acquired. As of July 31, 2017, and October 31, 2016, cash primarily consists of cash on hand and in bank. As of July 31, 2017 and October 31, 2016, cash held in bank was $0 and $970, respectively. As of July 31, 2017, bank indebtedness was $734. Net Loss Per Share of Common Stock The Company has adopted ASC Topic 260, “Earnings per Share,” (“EPS”) which requires presentation of basic EPS on the face of the income statement for all entities with complex capital structures and requires a reconciliation of the numerator and denominator of the basic EPS computation. In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. The Company has no potentially dilutive securities, such as options or warrants, currently issued and outstanding. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables that it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Financial Instruments The Company follows ASC 820, “Fair Value Measurements and Disclosures,” which defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that distinguishes between (1) market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2) an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. 6 Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of July 31, 2017. The carrying values of our financial instruments, including, cash and cash equivalents, accounts payable and accrued expenses; and loans and notes payable approximate their fair values due to the short-term maturities of these financial instruments. Related Parties The Company follows ASC 850, “Related Party Disclosures,” for the identification of related parties and disclosure of related party transactions. See notes 5 and 6. Revenue recognition The Company recognizes revenue in accordance with Accounting Standards Codification subtopic 605-10, “Revenue Recognition,” (“ASC 605-10”) which requires that four basic criteria must be met before revenue can be recognized: (i) persuasive evidence of an arrangement exists; (ii) services have been rendered; (iii) the fee is fixed or is determinable; and (iv) collectability is reasonably assured. Determination of criteria (iii) and (iv) are based on management’s judgments regarding the fixed nature of the selling prices of the services delivered and the collectability of those amounts. Research and Development Expenses We follow ASC 730-10, “Research and Development,” and expense research and development costs when incurred. Accordingly, third-party research and development costs, including designing, prototyping and testing of product, are expensed when the contracted work has been performed or milestone results have been achieved. Indirect costs are allocated based on percentage usage related to the research and development. Recently Issued Accounting Standards In February 2017, the FASB has issued Accounting Standards Update (ASU) No. 2017-05, “Other Income - Gains and Losses from the Derecognition of Nonfinancial Assets (Subtopic 610-20): Clarifying the Scope of Asset Derecognition Guidance and Accounting for Partial Sales of Nonfinancial Assets.” The amendments clarify that a financial asset is within the scope of Subtopic 610-20 if it meets the definition of an in substance nonfinancial asset. The amendments also define the term in substance nonfinancial asset. The amendments clarify that nonfinancial assets within the scope of Subtopic 610-20 may include nonfinancial assets transferred within a legal entity to a counterparty. For example, a parent may transfer control of nonfinancial assets by transferring ownership interests in a consolidated subsidiary. A contract that includes the transfer of ownership interests in one or more consolidated subsidiaries is within the scope of Subtopic 610-20 if substantially all of the fair value of the assets that are promised to the counterparty in a contract is concentrated in nonfinancial assets. The amendments clarify that an entity should identify each distinct nonfinancial asset or in substance nonfinancial asset promised to a counterparty and derecognize each asset when a counterparty obtains control of it. Effective at the same time as the amendments in Update 2014-09, Revenue from Contracts with Customers (Topic 606). Therefore, public business entities, certain not-for-profit entities, and certain employee benefit plans should apply the amendments in this Update to annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. All other entities should apply the amendments in this Update to annual reporting periods beginning after December 15, 2018, and interim periods within annual periods beginning after December 15, 2019. All other entities may apply the guidance earlier as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period. All other entities also may apply the guidance earlier as of annual reporting periods beginning after December 15, 2016, and interim reporting periods within annual reporting periods beginning one year after the annual reporting period in which the entity first applies the guidance. An entity is required to apply the amendments in this Update at the same time that it applies the amendments in Update 2014-09. The Company is currently evaluating the potential impact this standard may have on its financial position and results of operations. In January 2017, the FASB has issued Accounting Standards Update (ASU) No. 2017-04, “Intangibles - Goodwill and Other (Topic 350): Simplifying the Test for Goodwill Impairment.” These amendments eliminate Step 2 from the goodwill impairment test. The annual, or interim, goodwill impairment test is performed by comparing the fair value of a reporting unit with its carrying amount. An impairment charge should be recognized for the amount by which the carrying amount exceeds the reporting unit’s fair value; however, the loss recognized should not exceed the total amount of goodwill allocated to that reporting unit. In addition, income tax effects from any tax deductible goodwill on the carrying amount of the reporting unit should be considered when measuring the goodwill impairment loss, if applicable. The amendments also eliminate the requirements for any reporting unit with a zero or negative carrying amount to perform a qualitative assessment and, if it fails that qualitative test, to perform Step 2 of the goodwill impairment test. An entity still has the option to perform the qualitative assessment for a reporting unit to determine if the quantitative impairment test is necessary. Effective for public business entities that are SEC filers for annual or any interim goodwill impairment tests in fiscal years beginning after December 15, 2019. Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. ASU 2017-04 should be adopted on a prospective basis. The Company does not anticipate the adoption of ASU 2017-04 will have a material impact on its consolidated financial statements. 7 In January 2017, the FASB issued ASU No. 2017-01, “Business Combinations (Topic 805): Clarifying the Definition of a Business.” This new standard clarifies the definition of a business and provides a screen to determine when an integrated set of assets and activities is not a business. The screen requires that when substantially all of the fair value of the gross assets acquired (or disposed of) is concentrated in a single identifiable asset or a group of similar identifiable assets, the set is not a business. This new standard will be effective for the Company on January 1, 2018, however, early adoption is permitted with prospective application to any business development transaction. Management has considered all recent accounting pronouncements issued. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s financial statements. NOTE 3 – GOING CONCERN The Company’s financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has not established any source of revenue to cover its operating costs, and it does not have sufficient cash flow to maintain its operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company expects to develop its business and thereby increase its revenue. However, the Company would require sufficient capital to be invested into the Company to acquire the properties to begin generating sufficient revenue to cover the monthly expenses of the Company. Until the Company is able to generate revenue, the Company would be required to raise capital through the sale of its stock or through debt financing. Management may raise additional capital through future public or private offerings of the Company’s stock or through loans from private investors, although there can be no assurance that it will be able to obtain such financing. The Company’s failure to do so could have a material and adverse effect upon it and its shareholders. To this date the Company has relied on the sale of securities to finance its operations and growth. The Company expects to continue to fund the Company through debt and securities sales and issuances until the Company generates enough revenues through the operations. These transactions will initially be through related parties, such as the Company’s officers and directors. NOTE 4 – COMMITMENTS AND CONTINGENCIES On March 1, 2017, the Company executed a lease for 12,000 square feet green house space and 1,000 square of warehouse space expiring March 31, 2020. The monthly lease is $7,000 per month. The Company has aggregate future minimum lease commitments as of July 31, 2017 is as follows: Years ended April 30, Amount 2018 $ 84,000 2019 84,000 2020 77,000 Total $ 245,000 NOTE 5– NOTE PAYABLE (Related Party) During the Nine months ended July 31, 2017, the Company issued a 5% Note to shareholder of the Company for $281,700. The note is due on December 31, 2018. The note accrued interest at 0% for the initial nine months and then 5% on annual rate thereafter. As of July 31, 2017 and October 31, 2016, the notes payable to the related party was $281,700 and $0, respectfully. During the periods ended July 31, 2017 and October 31, 2016, the note payable incurred no interest expense. NOTE 6– NOTE PAYABLE (Officer) During the Nine months ended July 31, 2017, the Company received advances from an officer of the Company at the amount of $4,983 and repaid to her at $1,650. The note is due on December 31, 2018. The notes accrued interest at 0% for the initial 9 months and then 5% on annual rate thereafter. As of July 31, 2017 and October 31, 2016, the note payable to the officer was $3,333 and $0, respectively. During the periods ended July 31, 2017 and October 31, 2016, the note payable incurred no interest expense. 8 NOTE 7 – STOCKHOLDERS’ EQUITY The Company filed Amended and Restated Articles of Incorporation with the Secretary of State of the State of Colorado, as follows: · Effective August 20, 2017, the Company authorized 4,600,000 shares of its Series A Preferred Stock. · Effective September 7, 2017, the Company authorized 8,000,000 shares of its Series B Preferred Stock. · Effective August 8, 2017, the Company reduced the total number of authorized shares of common stock of the Company by 400 Million shares. The total number of authorized shares of the Company is now 100 Million shares of Common Stock. Preferred Stock The Company has authorized 30,000,000 preferred shares with a par value of $0.0001 per share. The Board of Directors is authorized to divide the authorized shares of Preferred Stock into one or more series, each of which shall be so designated as to distinguish the shares thereof from the shares of all other series and classes. Series A Convertible Preferred Stock The Company has designated 4,600,000 shares of Series A Convertible Preferred Stock. The Series A Preferred Stock may convert into Common Stock at a rate equal to 10 shares of common stock for each share of Series A Preferred stock. In the event that any cash dividend on the Common Stock is declared by the Board, the Board shall simultaneously declare a dividend for each share of Series A Preferred Stock in an amount equal to the product of (i) the per share dividend declared and to be paid in respect of each share of Common Stock and (ii) the amount of common stock the Series A Preferred Stock is convertible into under the designation. Series B Preferred Stock The Company has designated 8,000,000 shares of Series B Preferred Stock. The Series B Preferred Stock has no conversion right or no voting rights. The shareholders of the Series B Preferred will be entitled to $200 per pound that is sold by the Company which is divided by the outstanding shares of the Series B Preferred. As of July 31, 2017, the Company had no shares of preferred stock issued and outstanding. Common Stock The Company has authorized 100,000,000 common shares with a par value of $0.0001 per share. Each common share entitles the holder to one vote, in person or proxy, on any matter on which action of the stockholders of the corporation is sought. As at July 31, 2017 and October 31, 2016, the Company had 50,031,771 shares of common stock issued and outstanding. NOTE 8 – SUBSEQUENT EVENTS Dividend – On August 30, 2017, the Company filed with FINRA its corporate notice for the cash dividend. The record date for the dividend is September 15, 2017 at a rate of $.001 per share with payment date of September 25, 2017. FINRA requires 10-day notice before the record date of the dividend. Cancelation of common stock - On August 31, 2017, the Company finalized the cancelation of the 46,000,000 shares of common stock and issued 4,600,000 shares of its Series A Preferred Stock to its officers. Issuance of common stock – Subsequent to July 31, 2017, the Company sold 640,000 shares of common stock at $0.10 per share for proceeds of $64,000, under its Registration statement. Issuance of preferred stock for debt: On September 8, 2017, the Company converted its note payable into its new Series B Preferred Stock. The Preferred Stock has no conversion right or no voting rights. The shareholders of the Series B Preferred will be entitled to $200 per pound that is sold by the Company. The Company issued 305,700 shares for the $305,700 note payable. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation The discussion and analysis of our financial condition and results of operations are based on our financial statements, which we have prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported revenues and expenses during the reporting periods. On an ongoing basis, we evaluate estimates and judgments, including those described in greater detail below. We base our estimates on historical experience and on various other factors that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. As used in this "Management's Discussion and Analysis of Financial Condition and Results of Operation," except where the context otherwise requires, the term "we," "us," or "our," refers to the business of Sunset Island Group. Safe Harbor Statement This report on Form 10-Q contains certain forward-looking statements. All statements other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any projections of earnings, revenues, or other financial items; any statements of the plans, strategies, and objectives of management for future operation; any statements concerning proposed new products, services, or developments; any statements regarding future economic conditions or performance; statements of belief; and any statement of assumptions underlying any of the foregoing. Such forward-looking statements are subject to inherent risks and uncertainties, and actual results could differ materially from those anticipated by the forward-looking statements. These forward-looking statements involve significant risks and uncertainties, including, but not limited to, the following: competition, promotional costs, and risk of declining revenues. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of a number of factors. These forward-looking statements are made as of the date of this filing, and we assume no obligation to update such forward-looking statements. The following discusses our financial condition and results of operations based upon our financial statements which have been prepared in conformity with accounting principles generally accepted in the United States. It should be read in conjunction with our financial statements and the notes thereto included elsewhere herein. The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Form 10-Q. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Critical Accounting Policies and Estimates Our significant accounting policies are described in the notes to our accompanying financial statements. Pursuant to the JOBS Act of 2012, as an emerging growth company, we can elect to opt out of the extended transition period for any new or revised accounting standards that may be issued by the PCAOB or the SEC. We have elected not to opt out of such extended transition period which means that when a standard is issued or revised and it has different application dates for public or private companies, we, as an emerging growth company, can adopt the standard for the private company. This may make comparison of our financial statements with any other public company which is not either an emerging growth company nor an emerging growth company which has opted out of using the extended transition period difficult or impossible as possible different or revised standards may be used. Although we are still evaluating the JOBS Act, it currently intends to take advantage of some or all of the reduced regulatory and reporting requirements that will be available to it so long as it qualifies as an "emerging growth company". We have elected not to opt out of the extension of time to comply with new or revised financial accounting standards available under Section 102(b) of the JOBS Act. Among other things, this means that our independent registered public accounting firm will not be required to provide an attestation report on the effectiveness of our internal control over financial reporting so long as it qualifies as an emerging growth company, which may increase the risk that weaknesses or deficiencies in the internal control over financial reporting go undetected. Likewise, so long as it qualifies as an emerging growth company, we may elect not to provide certain information, including certain financial information and certain information regarding compensation of executive officers that would otherwise have been required to provide in filings with the SEC, which may make it more difficult for investors and securities analysts to evaluate us. As a result, investor confidence in us and the market price of our common stock may be adversely affected. 10 Use of Estimates Financial statements prepared in accordance with U.S. GAAP require management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Among other things, management makes estimates relating to the fair value of financial instruments and the valuation allowance related to deferred income tax assets. Actual results could differ from those estimates. Recent accounting pronouncements For discussion of recently issued and adopted accounting pronouncements, please see Note 2 to the consolidated financial statements included herein. Results of Operations and Financial Condition for the Nine Months ending July 31, 2017 and 2016 Nine Months ending July 31, 2017 Nine Months ending July 31, 2016 Three Months ending July 31, 2017 Three Months ending July 31, 2016 Revenue $ - $ - $ - $ - Operating Expenses SG&A 288,964 - 174,562 - Total operating expenses 288,964 - 174,562 - We have generated $0 in revenues as of July 31, 2017. Operating expense increase to $288,964 from $0 for the Nine Months Ending July 31, 2017 and 2016, respectively. The increase in operating expenses is primarily due to increase in labor and expenses related to preparing the Company’s greenhouse space for planting. Operating expense increase to $174,562 from $0 for the Three Months Ending July 31, 2017 and 2016, respectively. The increase in operating expenses is primarily due to increase in labor and expenses related to preparing Company’s greenhouse space. There is no assurance that we will ever be profitable. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result should we be unable to continue as a going concern. Liquidity and Capital Resources As of July 31, 2017 and we had $0 in cash and $14,000 in security deposit. The Company also had $7,389 in liabilities that reflect accrued labor expenses and $8,838 in liabilities that reflect accrued utilities expenses. Our cash position is insufficient and as such we plan to raise additional debt and equity financing to meet our obligations as they become due. Cash flow At July 31, 2017, we had cash and cash equivalents of $0. We currently expect that our cash on hand, and our cash flow from operations will not be sufficient to meet our anticipated cash requirements. As such, the Company will need to raise additional capital through equity or debt transactions. Nine months ended July 31, 2017 2016 Cash flows provided by: Operating activities – cash flows used in $ (286,003 ) $ - Financing activities – cash flows provided by 285,033 - Increase (decrease) in cash $ (970 ) $ - 11 Cash Flows Provided by Operating Activities Net cash used in operating activities is primarily made up of net loss from operations of $288,964, $16,227 in accrued liabilities, and security deposit for lease of $14,000 for the nine months ended July 31, 2017. Cash Flows Provided by Financing Activities Net cash provided by financing activities was primarily from related party notes payable, of $285,033 for the nine months ended July 31, 2017. Contractual Obligations Long-term Debt: The Company entered into borrowing arrangements with Novus Group. The notes are due on December 31, 2018. The notes accrued interest at 0% for the initial 9 months and then 5% on annual rate thereafter. During the Nine Months ending July 31, 2017, Valerie Baugher lent the Company $4,983 and was repaid $1,650 leaving a balance owed of $3,333. Ms. Baugher is a related party and affiliate of the company based on here status as an officer, director and 10% shareholder. The notes are due on December 31, 2018. The notes accrued interest at 0% for the initial 9 months and then 5% on annual rate thereafter. On March 1, 2017, the Company executed a lease for 12,000 square feet green house space and 1,000 square of warehouse space expiring March 31, 2020. The monthly lease is $7,000 per month. The Company has aggregate future minimum lease commitments as of July 31, 2017 is as follows: Years ended July 31, Amount 2018 $ 84,000 2019 84,000 2020 77,000 Total $ 245,000 Off-Balance Sheet Arrangements We did not have any off balance sheet arrangements as of July 31, 2017. Dividend Policy The Company has not paid dividends on its Common Stock in the past. On August 30, 2017, the Company filed with FINRA its corporate notice for the cash dividend. The record date for the dividend is September 15, 2017 at a rate of $.001 per share with payment date of September 25, 2017. FINRA requires 10-day notice before the record date of the dividend. The Company will be announcing monthly cash dividends to its shareholders. Going Concern We have not attained profitable operations and are dependent upon obtaining financing to pursue any extensive exploration activities. For these reasons our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. Accounting and Audit Plan In the next twelve months, we anticipate spending approximately $20,000 - $30,000 to pay for our accounting and audit requirements. Off-balance sheet arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. 12 JOBS Act We qualify as an “emerging growth company” as defined in Section 2(a)(19) of the Securities Act, as modified by the JOBS Act. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have irrevocably elected not to avail ourselves of this extended transition period and, as a result, we will adopt new or revised accounting standards on the relevant dates on which adoption of such standards is required for other public companies. Subject to certain conditions set forth in the JOBS Act, we are also eligible for and intend to take advantage of certain exemptions from various reporting requirements applicable to other public companies that are not emerging growth companies, including (i) the exemption from the auditor attestation requirements with respect to internal control over financial reporting under Section 404 of the Sarbanes-Oxley Act, (ii) the exemptions from say-on-pay, say-on-frequency and say-on-golden parachute voting requirements and (iii) reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements. We may take advantage of these exemptions until we are no longer an emerging growth company. We will continue to be an emerging growth company until the earliest to occur of (i) the date on which we are deemed to be a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended, or the Exchange Act, (ii) the last day of the fiscal year in which we had total annual gross revenue of $1 billion or more during such fiscal year (as indexed for inflation), (iii) the date on which we have issued more than $1 billion in non-convertible debt in the prior three-year period or (iv) the last day of the fiscal year following the fifth anniversary of the completion of our initial public offering, which is December 31, 2019. Item 3 – Quantitative and Qualitative Disclosures About Market Risk The Company, as a smaller reporting company, as defined by Rule 229.10(f)(1), is not required to provide the information required by this Item. Item 4. Controls and Procedures. Internal Control over Financial Reporting Evaluation of Disclosure Controls and Procedures. Our company’s management, with the participation of our company’s Chief Executive and Chief Financial Officer, evaluated the effectiveness of our company’s disclosure controls and procedures (as that term is defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended) as of the end of the period covered by this Quarterly Report on Form 10-Q. Based on that evaluation, management, with the participation of the Chief Executive and Chief Financial Officer, concluded that our company’s disclosure controls and procedures, as of the end of the period covered by this Quarterly Report on Form 10-Q, are not functioning effectively to provide reasonable assurance that the information required to be disclosed by our company in reports filed under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s Securities and Exchange Commission’s rules and forms and that such information is accumulated and communicated to our company’s management, including our company’s Chief Executive and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. A controls system, no matter how well designed and operated, cannot provide absolute assurance that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. The matters involving internal controls and procedures that our management considered to be material weaknesses under the standards of the Public Company Accounting Oversight Board were: (1) lack of a functioning audit committee, (2) lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; (3) inadequate segregation of duties consistent with control objectives; and (4) management is dominated by one individual without adequate compensating controls. The aforementioned material weaknesses were identified by our Chief Executive and Financial Officer in connection with the review of our financial statements as of July 31, 2017. Management believes that the material weaknesses set forth above did not have an effect on our financial results. However, management believes that the lack of a functioning audit committee and the lack of a majority of outside directors on our board of directors results in ineffective oversight in the establishment and monitoring of required internal controls and procedures, which could result in a material misstatement in our financial statements in future periods. Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting that occurred during the quarter ended July 31, 2017 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 13 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. The above statement notwithstanding, shareholders and prospective investors should be aware that certain risks exist with respect to the Company and its business, including those risk factors contained in our most recent Registration Statements on Form S-1 and Form 10, as amended. These risks include, among others: limited assets, lack of significant revenues and only losses since inception, industry risks, dependence on third party manufacturers/suppliers and the need for additional capital. The Company's management is aware of these risks and has established the minimum controls and procedures to insure adequate risk assessment and execution to reduce loss exposure. ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. ITEM 5. OTHER INFORMATION There was no other information during the quarter ended July 31, 2017 that was not previously disclosed in our filings during that period. 14 Item 6. Exhibits Exhibit No. Description 31.1 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2 Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 15 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amended report to be signed on its behalf by the undersigned thereunto duly authorized. SUNSET ISLAND GROUP, INC. September 19, 2017 By: /s/ Valerie Baugher Valerie Baugher CEO 16
